
	

113 HR 4905 IH: Global Development Lab Act of 2014
U.S. House of Representatives
2014-06-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4905
		IN THE HOUSE OF REPRESENTATIVES
		
			June 19, 2014
			Mr. Castro of Texas (for himself and Mr. McCaul) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on Science, Space, and Technology, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To establish in the United States Agency for International Development an entity to be known as the
			 United States Global Development Lab, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Global Development Lab Act of 2014.
		2.DefinitionsIn this Act:
			(1)AdministratorThe term Administrator means the Administrator of the United States Agency for International Development.
			(2)LabThe term Lab means the United States Global Development Lab established under section 4.
			(3)USAIDThe term USAID means the United States Agency for International Development.
			3.FindingsCongress finds the following:
			(1)Leveraging academic research and private sector expertise to effectively apply science and
			 technology to United States foreign aid can increase the effectiveness of
			 United States aid dollars and lead to better outcomes.
			(2)In the last 20 years, human ingenuity and entrepreneurship around the world has reduced child
			 mortality rates by 42 percent and poverty rates by 52 percent, lifting
			 hundreds of millions of people out of poverty.
			(3)Over the next 40 years, the developing world is expected to be the largest source of product and
			 services growth. Breakthroughs pioneered for the developing world can
			 translate into jobs and economic growth in the United States.
			(4)In 2014 the Office of Science and Technology and the Office of Innovation and Development Alliances
			 at the United States Agency for International Development were abolished
			 to pave the way to bring their staffing and other resources into the
			 United States Global Development Lab.
			(5)The Lab represents a new approach to invest, test, and apply more effective solutions to humanity’s
			 greatest challenges.
			(6)The Lab will partner with entrepreneurs, experts, nongovernmental organizations, universities, and
			 science and research institutions to solve development challenges in a
			 faster, more cost-efficient, and more sustainable way.
			(7)The Lab will utilize a pay-for-success model, which uses science, technology, and innovation-driven
			 competitions to expand the number and diversity of solutions to
			 development challenges.
			(8)In contrast with traditional grants or contracts, where USAID pays for a proposal to be
			 implemented, pay-for-success awards are given to a winner only after the
			 objectives of the competition have been achieved.
			(9)Expanding pay-for-success authority to allow the Lab to use these awards globally will increase the
			 number of high value solutions to choose from at a significantly reduced
			 cost.
			4.United States Global Development Lab
			(a)EstablishmentThere is established in USAID an entity to be known as the United States Global Development Lab.
			(b)Duties and responsibilitiesThe duties and responsibilities of the Lab should include—
				(1)increasing the application of science, technology, innovation and partnerships to develop and scale
			 new solutions to end extreme poverty;
				(2)discovering, testing, and scaling development innovations to solve development challenges to
			 increase cost effectiveness and support United States foreign policy and
			 development goals;
				(3)leveraging the expertise, resources, and investment of businesses, nongovernmental organizations,
			 science and research organizations, and universities to increase program
			 impact and sustainability;
				(4)utilizing innovation-driven competitions to expand the number and diversity of solutions to
			 development challenges; and
				(5)supporting USAID Missions and Bureaus in applying science, technology, innovation, and partnership
			 approaches to decisionmaking, procurement, and program design.
				(c)Authorities
				(1)In generalIn carrying out the duties and responsibilities of the Lab under subsection (b), the Administrator
			 may, in addition to such other authorities as may be available to the
			 Administrator—
					(A)use not more than $15,000,000 of funds appropriated or otherwise made available by an Act making
			 appropriations for the Department of State, foreign operations, and
			 related programs under the heading Development Assistance for any fiscal year for the provision of grants that are focused on science, technology, or
			 innovation and designed to improve health outcomes;
					(B)make awards in accordance with section 24 of the Stevenson-Wydler Technology Innovation Act of 1980
			 (15 U.S.C. 3719), except that foreign citizens and foreign private
			 entities may be eligible for such prizes notwithstanding the eligibility
			 requirements of subsection (g) of such section; and
					(C)if the authority to appoint individuals on a limited term basis pursuant to schedule A or B of
			 subpart C of part 213 of title 5, Code of Federal Regulations, is
			 authorized for the Lab by the Office of Personnel Management, use funds
			 appropriated to carry out part I of the Foreign Assistance Act of 1961 (22
			 U.S.C. 2151 et seq.) for the employment of not more than 30 of such
			 individuals.
					(2)Recovery of funds
					(A)In generalIn carrying out the duties and responsibilities of the Lab under subsection (b), the Administrator
			 may provide that a cooperative agreement or other transaction for
			 performance of basic, applied, or advanced research entered into between
			 USAID and a person or other entity include a clause that requires the
			 person or other entity to return to USAID program income generated under
			 the agreement or other transaction.
					(B)Treatment of payments
						(i)In generalThe amount of any program income returned to USAID pursuant to subparagraph (A) shall be credited
			 to the account from which the obligation and expenditure of funds under
			 the cooperative agreement or other transaction described in subparagraph
			 (A) was made.
						(ii)Availability
							(I)In generalExcept as provided in subclause (II), amounts returned and credited to an account under clause (i)—
								(aa)shall be merged with other funds in the account; and
								(bb)shall be available for the same purposes and period of time for which other funds in the account
			 are available for programs and activities of the Lab.
								(II)ExceptionAmounts returned and credited to an account under clause (i) may not be used to pay for the
			 employment of individuals described in paragraph (1)(C).
							
